Citation Nr: 1134232	
Decision Date: 09/13/11    Archive Date: 09/22/11

DOCKET NO.  08-14 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease and disc herniation at L3-4, status-post lumbar microdiscectomy (low back disorder), from October 1, 2005, and 20 percent from June 19, 2010.

2.  Entitlement to an initial compensable rating for degenerative joint disease of the right elbow (right elbow disorder). 

3.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs




ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1979 to September 2005.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of October 2006 by the Department of Veterans Affairs (VA) Nashville, Tennessee, Regional Office (RO).

In January 2010, the Board remanded the Veteran's appeal, for further development.  The Board otherwise is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).

Subsequent to remand, the Appeals Management Center (AMC) issued a decision in April 2011 that granted the Veteran's appeal for an initial increased rating for service-connected degenerative disc disease and disc herniation at L3-4, status post lumbar microdiscectomy, by increasing the disability rating to 20 percent evaluation, effective June 19, 2010.  A veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the claim for an increased rating for degenerative disc disease and disc hernation at L3-4, status post lumbar microdiscectomy, remains on appeal before the Board.

In addition to the issues on appeal, the Veteran is currently service connected for degenerative disc disease, cervical spine, at a 20 percent rating; right knee strain, at a 10 percent rating; left knee strain, at a 10 percent rating; tinnitus, at a 10 percent rating; migraine headaches, at a 10 percent rating; temporomandibular dysfunction, at a 10 percent rating; defenerative changes, right acromioclavicular joint (major) (claimed as right shoulder pain) at a noncompensable rating; bilateral hearing loss at a noncompensable rating; sinusitis, status-post surgery at a noncompensable rating; reflux esophagitis and gastroesophageal reflux disease (GERD) at a noncompensable rating. 

Further, as a result of the Veteran's statements and evidence about the effect his service connected disabilities have had on his ability to engage in substantially gainful employment, the Board finds that his increased rating claims includes a claim for TDIU, and that this claim has therefore been added as an additional claim entitled to current appellate review.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issue(s) of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to June 19, 2010, the Veteran's low back disorder has been characterized by pain on motion, and examination of the lumbar spine indicated a slightly limited range of lumbar motion.  Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, a combined range of motion of the thoracolumbar spine not greater than 120 degrees, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis, or incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months have not been shown.

2.  Since June 19, 2010, the Veteran's low back disorder has not resulted in forward flexion of the thoracolumbar spine limited to 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine or intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months have not been shown.

3.  Starting on June 19, 2010, the Veteran's low back disorder is manifested by moderate symptoms of radiculopathy of the left lower extremity from his herniated disk in the lumbar spine causing loss of sensitivity of the left lower extremity with numbness and weakness.

4.  The Veteran's degenerative joint disease of the right elbow has been manifested by flexion to 120 degrees and extension to 0 degrees.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent for a low back disorder prior to June 19, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5237, 5242, 5243 (2010).

2.  The criteria for an initial disability rating in excess of 20 percent for the Veteran's low back disorder since June 19, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5237, 5242, 5243 (2010).

3.  Starting June 19, 2010, the criteria for a separate rating of 20 percent for moderate radiculopathy of the left lower extremity from the herniated disk in the lumbar spine have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5242, 5243, 4.124a, Diagnostic Codes 8521-23, 8526 (2010).  

4.  The criteria for an initial compensable rating for degenerative joint disease of the right elbow have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5010-5206 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the Veteran's claims files, which includes his written contentions, VA medical records, VA examination reports, and lay statements.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims files shows, or fails to show, with respect the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and; (3) that the claimant is expected to provide.

The notice requirements described above apply to all five elements of a service connection claim: (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Here, the Veteran is challenging the initial rating assigned following the grant of service connection.  In Dingess, the Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating has been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  The Veteran is challenging the initial disability rating assigned following the grant of service connection for his low back and right elbow disorders and as such, no further statutory notice is needed and any default in the notice is obviously nonprejudicial.  See also Goodwin v. Peake, 22 Vet. App. 128, 134 (2008).

The VA has also done everything reasonably possible to assist the Veteran with respect to his claim for benefits, such as obtaining medical records and providing VA examinations.  Consequently, the duty to notify and assist has been met.

Initial Increased Rating

As stated above, in October 2006, the Veteran was service connected for degenerative disc disease and disc hernation at L3-4, status-post lumbar microdiscectomy (low back disorder), at a 10 percent disability rating, and the degenerative joint disease of the right elbow at a noncompensable rating, both issues effective October 1, 2005.  The Veteran timely appealed these decisions and in April 2011, the AMC increased the low back disorder rating to 20 percent, effective June 19, 2010. 

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  See 38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities. In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation has been established and a higher initial disability rating is at issue, the level of disability at the time entitlement arose is of primary concern.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, where an increase in the level of a service-connected disability is at issue, as with the Veteran's claim regarding his skin disability, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

When a question arises as to which of two ratings shall be applied under a particular diagnostic code, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2010).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010).

Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different "staged" ratings may be warranted for different time periods.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with any normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. Part 4, § 4.40 (2010).

The United States Court of Veterans Appeals (Court) has held that the Board must determine whether there is evidence of weakened movement, excess fatigability, incoordination, or functional loss due to pain on use or flare-ups when the joint in question is used repeatedly over a period of time.  See DeLuca v. Brown, 8 Vet. App. 202, 206 - 207 (1995).

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service- connected disability.  38 C.F.R. § 4.14 (2010).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Low back disorder

Spine disabilities such as the Veteran's are evaluated under the General Rating Formula for Diseases and Injuries of the Spine, including lumbosacral strain under DC 5237, spinal stenosis under DC 5238, degenerative arthritis of the spine under DC 5242, and intervertebral disc syndrome under DC 5243.  Under the revised criteria, however, intervertebral disc syndrome will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25. 38 C.F.R. § 4.71a, The Spine, Note (6) (2010).

Under the General Rating Formula, the regulations provide, a 10 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted if the medical evidence shows forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine.  These ratings are warranted if the above-mentioned manifestations are present, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, DCs 5235 to 5243 (2010).

The rating criteria under the General Formula for Diseases and Injuries of the Spine also provide, in pertinent part, the following Notes:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The combined normal range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of the spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Under Diagnostic Code 5243, intervertebral disc syndrome may be rated under either the General Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Under the Formula for Rating Intervertebral Disc Syndrome, incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months warrants a rating of 20 percent.  Incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months warrants a rating of 30 percent. Incapacitating episodes having a total duration of at least 6 weeks during the past 12 months warrants a rating of 60 percent.

Note (1): For purposes of evaluating under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.

According to the evidence of record, in September 2006 the Veteran was afforded a VA examination where he reported injuring his back in 1981 or 1982 and again nine or ten months prior to separation from service.  The Veteran stated he experienced numbness and tingling in his left leg prior to surgery for his back in July 2005 and that his symptoms improved afterwards.  The Veteran reported experiencing moderate back pain on a daily basis other than when he overexerts himself causing more severe back pain.  He also stated he experienced flare-ups which leaves him approximately 50 percent functionally impaired.  He stated he can only walk as much as one mile and is limited to lifting only 10 to 15 pounds.  He stated he can only sit in one position for 30 to 45 minutes.  See VA examination, dated September 2006.

A physical examination revealed the following range of motion: flexion to 90 degrees with stiffness and pulling at end of range of motion; extension at 30 degrees with no pain; left and right lateral flexion at 30 degrees with mild pain at end of range of motion each way; left rotation at 30 degrees with no pain; right lateral rotation at 20 degrees limited by pain at the end of range of motion.  There was mild tenderness to palpation over the left lumbar muscle area and no muscle spasms appreciated.  There was no limitation on repetition.  In addition, no gross motor or sensory deficits were noted.  Id. 

A September 2006 x-ray of the lumbar spine revealed spondylosis with narrowed disc space at L2 through L4 with marginal osteophyte - vacuum disc, and some facet arthropathy at L5-S1.  Id. 

In May 2008, the Veteran submitted a statement with the Form 9 stating that the September 2006 VA examination did not accurately reflect his disability.  The Veteran stated that he lives a sedentary life due to his low back disorder.  He stated he although the numbness and pain in his legs did improve, it is still a problem.  The Veteran also stated that he experienced pain throughout the range of motions.  He further stated his is unable to walk without pain.  The Veteran reported that the quality of his life has severely deteriorated as a result of his low back disorder.  As stated above, the Board remanded this matter in January 2010 for a new VA examination due to the Veteran's May 2005 contentions. 

In June 2010 the Veteran was underwent another VA examination where he reported low back pain and bilateral pain in his legs down to his feet.  There were no incapacitating episodes.  He stated he was unable to walk more than a few yards.  See VA examination, dated June 2010.

A physical examination revealed the Veteran's gait was normal.  There was no thoracolumbar spine ankylosis.  The ranges of motion were the following: flexion at 45 degrees; extension at 20 degrees; left and right lateral flexion at 40 degrees; left and right lateral rotation at 40 degrees.  The examiner noted objective evidence of pain on active motion and repetitive motion.  There was no additional limitation after three repetitions of range of motion.  There was evidence of spasms, guarding, and pain with motion but no objective evidence of atrophy, tenderness, or weakness.  Id.  

In addition, the Veteran reported no history of urinary incontinence, urgency, or frequency as a result of his low back disorder.  He also stated there was no fecal incontinence, obstipation, erectile dysfunction, leg or foot weakness, unsteadiness, or falls due to his low back disorder.  Id.

Upon review of the aforementioned evidence, the Board finds no support for an evaluation in excess of 10 percent for the Veteran's low back disorder prior to June 19, 2010.  The evidence does not demonstrate forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  The objective medical evidence does not contain any indications of muscle spasms; guarding; or abnormal spinal contour.  As such, the Board finds that the Veteran does not meet the criteria for a 20 percent rating under Diagnostic Code 5242 prior to June 19, 2010.

The evidence also does not indicate the presence of incapacitating episodes lasting more than 2 weeks but less than 4 weeks for the past 12 months.  Moreover, he has not otherwise asserted a history of incapacitating episodes due to his low back disorder.  Finally, while the evidence has indicated degenerative joint changes in the low back, the Board points out that such degenerative changes are also rated based on limitation of motion and thus, would not provide a basis for a higher rating.  

In reaching the above conclusion, the Board has considered the Veteran's complaints from his May 2008 statement.  However, the objective findings reflect the 10 percent rating.  The Veteran has stated occasions he would be "laid up for a week trying to recover" if he pushed himself to the pain limit.  However, this description of incapacitation does not include periods of bed rest prescribed by a physician.  Furthermore, the subjective complaints are found to have been fully contemplated by the 10 percent rating already in effect.  Such complaints do not here support an increased rating.

Overall, based on the competent evidence, the Board concludes that a rating in excess of 10 percent is not warranted prior to June 19, 2010, for a low back disorder.

Furthermore, after a review of the evidence in the record since June 19, 2010, the Board concludes that a rating in excess of 20 percent for musculoskeletal disability is not warranted.  First, the evidence does not indicate forward flexion of the thoracolumbar spine that is limited to 30 degrees or less.  Specifically, at his VA examination in June 2010, his forward flexion was 45 degrees.  Therefore, a 20 percent rating is not warranted on this basis.

Additionally, there is also no basis for assigning a higher rating based on ankylosis.  Specifically, ankylosis was not observed during the entire appeal period.  To the contrary, the Veteran retained a measurable, albeit restricted, range of motion of the lumbar spine.  Therefore, an increased rating based on ankylosis is not for application.

Next, the evidence does not indicate the presence of incapacitating episodes. Specifically, at his VA examination in June 2010, the Veteran no episodes of incapacitation.  Moreover, the evidence does not indicate that that these incapacitating episodes lasted for a cumulative duration of more than 4 weeks but less than six weeks.  Therefore, an increased rating is not warranted on this basis.

For the entire period on appeal, the Board has also considered functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995). However, an increased evaluation for the Veteran's low back disorder is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are contemplated by the 20 percent rating currently assigned.

In this case, the VA examiners specifically noted the extent to which pain was evident in the Veteran's ranges of motion.  Moreover, there was no evidence additional range of motion loss due to fatigue, lack of endurance, or incoordination.  Thus, the effect of this symptomatology is contemplated in the currently assigned 20 percent disability evaluations.

Finally, the rating criteria further instruct that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1).  Evidence of record from June 2010 VA examination suggests that the Veteran's disability also involves sensory loss in the left lower extremity.  In an addendum to the June 2010, the examiner explained that the Veteran did have "signs and symptoms of moderate radiculopathy from his herniated disk in his lumbar spine."   Furthermore, "[p]hysical findings on exam showed that he had peroneal nerve changes consistent with [herniated nucleus pulposis] of the lumbar spine."

Under 38 C.F.R. § 4.124a, Diagnostic Code 8521 (2010), a 10 percent disability rating is warranted when there is mild incomplete paralysis of the external popliteal nerve (common peroneal).  A 20 percent disability rating is warranted for moderate incomplete paralysis of the external popliteal nerve, and a 30 percent disability rating is warranted for severe incomplete paralysis of the external popliteal nerve.  A 40 percent rating is warranted when there is complete paralysis of the external popliteal nerve (common peroneal); foot drop and slight droop of first phalanges of all toes, an inability to dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; or anesthesia covering the entire dorsum of the foot and toes.

The words "moderate" and "severe" are not defined in 38 C.F.R. §§ 4.120-4.124a (2010).  As noted, in applying the schedular criteria for rating peripheral nerve disabilities, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.

Therefore, based on the evidence of record, an additional 20 percent for moderate radiculopathy of the left lower extremity under Diagnostic Code 8521 is granted from June 19, 2010.


Right elbow disorder

The Veteran's service-connected degenerative arthritis of the right elbow with limitation of motion currently is evaluated as 0 percent disabling (non-compensable) by analogy to 38 C.F.R. § 4.71a, DC 5010-5206 (traumatic arthritis-limitation of forearm flexion).  See 38 C.F.R. § 4.71a, DC 5010-5206 (2010).

DC 5010 provides that traumatic arthritis will be rated as degenerative arthritis under DC 5003. See 38 C.F.R. § 4.71a, DC 5010 (2010).  DC 5003 provides a minimum 10 percent rating for degenerative arthritis with x-ray evidence of involvement of 2 more major joints or 2 or more minor joint groups.  A maximum 20 percent rating is assigned under DC 5003 for degenerative arthritis with x-ray evidence of involvement of 2 more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations.  See 38 C.F.R. § 4.71a, DC 5003 (2010).  Limitation of motion of the elbow is addressed by DCs 5206 and 5207.

DC 5206 provides ratings for limitation of forearm flexion based on whether the forearm is on the major (dominant) or minor (non- dominant) side.  A zero percent rating is assigned for forearm flexion limited to 110 degrees (whether major or minor).  A 10 percent rating is assigned for forearm flexion limited to 100 degrees (whether major or minor).  A 20 percent rating is assigned for forearm flexion limited to 90 degrees (whether major or minor).  A 20 percent rating also is assigned for forearm flexion limited to 70 degrees on the minor side.  A 30 percent rating is assigned for forearm flexion limited to 70 degrees on the major side and for forearm flexion limited to 55 degrees on the minor side.  A 40 percent rating is assigned for forearm flexion limited to 55 degrees on the major side and for forearm flexion limited to 45 degrees on the minor side.  A maximum 50 percent rating is assigned for forearm flexion limited to 45 degrees on the major side.  See 38 C.F.R. § 4.71a, DC 5206 (2010).  Because the Veteran is right-hand dominant, his right elbow is considered his major (or dominant) elbow.

Diagnostic Code 5207 provides for limitation of extension of the forearm.  Under this Diagnostic Code, both the major and minor forearm are assigned a 10 percent rating for extension limited to 45 or 60 degrees, and a 20 percent rating for extension limited to 75 degrees.  38 C.F.R. § 4.71a.

According to the evidence of record, the Veteran underwent a VA examination in September 2006 where he reported injuring his right elbow in 1983.  He reported his right elbow has improved since then and there were no specific limitations.  A physical examination revealed full extension to 0 degrees and flexion to 145 degrees with 90 degrees of supination and pronation of the forearm.  There was no limitation on repetition of the range of motion.  See VA examination, dated September 2006.

The Veteran was afforded another VA examination in June 2010 where he reported no symptoms of deformity, giving way, instability, incoordination, episodes of dislocation or subluxation, locking episodes, effusions, inflammation, or flare-ups.  The Veteran did, however, report pain, stiffness, weakness, and decreased speed of joint motion.  There were no incapacitating episodes of arthritis or inflammatory arthritis.  See VA examination, dated June 2010.

A physical examination revealed flexion at 120 degrees, extension to 0 degrees, pronation at 80 degrees, and supination to 65 degrees. There was objective evidence of pain with active motion but no additional limitations after three repetitions of range of motion.  There was also no ankylosis.  The Veteran was diagnosed with osteoarthritis of the left elbow secondary to old radial head fracture.  Id. 

Taking the evidence into account, the Board finds that a compensable rating is not warranted for the Veteran's right elbow disability.  With respect to DC 5206, the evidence shows that flexion of the Veteran's right arm consistently exceeds 110 degrees.  At its worst, flexion of the Veteran's right arm was limited to 120 degrees. For DC 5207, the evidence shows that at its worst, extension of the right arm consistently had full extension.  Therefore, a compensable rating is not warranted.

The Board has also considered DeLuca v. Brown, 8 Vet. App. 202 (1995), in reaching its conclusion in this case.  The Veteran has not identified any functional limitation which would warrant a higher rating under any applicable rating criteria.  In fact, even with complaints of pain, stiffness, and weakness the clinical record reflects his ability to flex his elbow to at least 120 degrees and fully extend it to 0 degrees, with additional motion possible beyond the level of pain.  Thus, the provisions of 38 C.F.R. §§ 4.40 and 4.45 have been considered, but they do not provide a basis for the assignment of a higher rating under these circumstances.   The Board is required to consider the effect of pain when making a rating determination, and has done so in this case, but the Rating Schedule does not require a separate rating for pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).

The only other possibilities for a higher disability evaluation for the right elbow would be under DC 5205, for ankylosis; under DC 5209 for flail joint; under DC 5210 for nonunion of the radius and ulna; under DC 5211 for impairment of the ulna or marked deformity or under DC 5212 for impairment of the radius with marked deformity.  Under DC 5213 a rating greater than 20 percent would require limited pronation lost beyond middle of arc; the hand fixed in full pronation; or the hand fixed in supination or hyperpronation.  See 38 C.F.R. § 4.71a, (2010).  Clearly, none of these has been shown.

Accordingly, a compensable rating is not warranted for his service- connected right elbow disorder.

Extraschedular Consideration

The potential applications of various provisions of Title 38 of the Code of Federal Regulations (2010) have been considered whether or not they were raised by the Veteran as required by the holding of the Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), including the provisions of 38 C.F.R. § 3.321(b)(1) (2010).  The Board has determined that the evidence of record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1).  While the Veteran may disagree, the preponderance of medical evidence shows that the Veteran's disability manifestations are adequately compensated by the rating schedule.  The evidence does not present such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this regard, the Board finds that there has been no showing by the Veteran that his service-connected disability has resulted in marked interference with employment or necessitated frequent periods of hospitalization beyond that contemplated by the rating schedule.

The mere assertion or evidence that a disability interferes with employment would not necessarily require extraschedular consideration.  The rating schedule is itself based upon the average impairment of earning capacity due to diseases, and application of the schedule clearly recognizes that the rated disabilities interfere with employment.  38 U.S.C. § 1155.  Accordingly, the fact that a disability interferes with the Veteran's employment generally would not constitute an "exceptional or unusual" circumstance rendering application of the rating schedule impractical.  Rather, the provisions of section 3.321(b)(1) would be implicated only where there is evidence that the disability picture presented by a veteran would, in the average case, produce impairment of earning capacity beyond that reflected in VA's rating schedule or would affect earning capacity in ways not addressed in the schedule.  VAOPGCPREC. 6-69 (Aug. 16, 1996).  In the absence of such factors, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).










ORDER

Entitlement to an initial rating in excess of 10 percent for degenerative disc disease and disc hernation at L3-4, status-post lumbar microdiscectomy from October 1, 2005, and 20 percent from June 19, 2010, is denied.

A separate rating of 20 percent rating from June 19, 2010, for moderate radiculopathy of the left lower extremity from the herniated disk in the lumbar spine is granted.

Entitlement to an initial compensable rating for degenerative joint disease of the right elbow is denied.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

In a recent decision, Rice v. Shinseki, 22 Vet. App. 447 (2009), it was held that a claim for a total disability rating based on individual unemployability (TDIU) is part and parcel of an increased-rating claim when the issue of unemployablity is raised by the record.  VA law provides that a TDIU may be granted upon a showing that the Veteran is unable to obtain and maintain a substantially gainful occupation due solely to impairment resulting from his service-connected disability(ies).  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2010).  In making this determination, consideration may be given to his level of education, special training, and previous work experience, but not to his age or occupational impairment caused by nonservice-connected disabilities.  It should additionally be noted that marginal employment or employment provided on account of disability or special accommodation is not substantially gainful.  See 38 C.F.R. §§ 3.341, 4.16, 4.18, 4.19 (2010).

In this case, the issue of unemployability is raised by the record.  In an undated letter submitted to the RO in support of his appeal, the Veteran reported that due to the severity of low back disorder he was unable to work. 

However, in regards to the Veteran's TDIU claim, it is not entirely clear whether the Veteran's service-connected disabilities preclude the Veteran from obtaining and maintaining substantially gainful employment.  The Board, therefore, finds that the issue of entitlement to TDIU must be remanded for further examination and opinion regarding the Veteran's employability.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran about (1) the information and evidence not of record that is necessary to substantiate his claim for a TDIU; (2) the information and evidence that VA will seek to obtain on his behalf; and (3) the information or evidence that he is expected to provide.  A copy of this notification must be associated with the claims file.  

2.  After associating any pertinent outstanding records with the claims folder, adjudicate the issue of entitlement to TDIU.  If any benefit sought remains denied, the Veteran must be issued a supplemental statement of the case and provided an appropriate period of time for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


